DETAILED ACTION
Claims 1-20 were filed with the amendment dated 11/23/2020.  Claims 13-17 were withdrawn from examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 and 18-20) in the reply filed on 11/23/2020 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one screw attaching the screen to the housing (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the first dimension of the debris vent being approximately 0.0625 inches (claim 11). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 10, the phrase “limits direct lateral access of fluid to the servo valve” renders the claim indefinite.  The scope and meaning of limits and direct lateral access is not known.   
With regard to claim 11, the term “approximately” renders the claim indefinite.  The scope of approximately is not known and is not defined in the specification.  Furthermore, the specification does not even disclose 0.0625 inches.
With regard to claim 12, the term “approximately” renders the claim indefinite.  The scope of approximately is not known and is not defined in the specification.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, and 18 (as far as claim 10 is definite) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2017/0260831 (“Green”).
With regard to claim 1, Green discloses electromechanical actuator (Fig. 3), comprising: a servo valve (162); a valve housing (60; para [0013]) having a wall (wall shown in Fig. 3 for 60) surrounding the servo valve (162), the valve housing (60) having a first end (right end in Fig. 3) and a second end (left end Fig. 3) with the servo valve (162) positioned between (see Fig. 3) the first end (right end) and the second end (left end), the valve housing (60) comprising: at least one debris vent (180; para [0016]) positioned on an exterior surface of the wall (60) between the servo valve (162) and the first end (right end in Fig. 3) of the valve housing (60), the debris vent (180) having a first dimension (size/dimension of opening in wall shown in Fig. 3); and, at least one fluid vent (74; para [0013]) positioned on the exterior surface of the wall (60) between (“between” is met because as much as shown in the application, the fluid vent is between the second end and a portion of the servo valve) the servo valve and the second end (left end of Fig. 3) of the valve housing, the fluid vent (74) having a second 

    PNG
    media_image1.png
    743
    1023
    media_image1.png
    Greyscale

With regard to claim 8, Green discloses that at least one fluid vent (74) is angled at a non-normal angle relative to the exterior surface of the valve housing (60) (see Fig. 3, shows 74 is not normal/perpendicular to exterior housing wall).
With regard to claim 9, Green discloses that the fluid vent (74) is angled in the wall of the valve housing (60) towards the servo valve (see Fig. 3, shows 74 is angled toward a portion (left portion) of servo valve).
With regard to claim 10, Green discloses that the angle of the fluid vent (74) in the wall of the valve housing (60) limits direct lateral access of fluid to the servo valve 
With regard to claim 18, Green discloses an actuator (see Fig. 3), comprising: a servo valve (162); and, a valve housing (60) having a plurality of fluid vents (74) and a plurality of debris vents (other 74) configured to form a fluid path (from 86 to 78) wherein the fluid vents and debris vents (plural 74) enable flow of debris (mud/fluid; also the material, i.e., fluid or debris, worked upon in an apparatus are not given patentable weight; see MPEP 2115; the actuator of Green is capable of being used with debris as so broadly recited) via the fluid path (from 86 to 78) from the valve housing (60) regardless of state of the servo valve (regardless of location of 162, fluid path from 86 to 78 is open) (with regard to plurality of fluid vents and plurality of debris vents, the vents are broadly recited and because Green discloses that there can be any number of vents 74, these plurality of vents can be considered to be the fluid vents and debris vents.  The claim does not distinguish the vents). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of U.S. Pat. No. 6,644,412 (“Bode”).
With regard to claim 2, Green discloses all the claimed features with the exception of disclosing a first debris vent and a second debris vent with dimension of the first debris vent and the second debris vent being different.
Bode teaches that it is known in the art to modify a housing (72) to include a plurality of vents with different dimensions (see annotated Fig.), thus having a first debris vent with dimension different from a second debris vent.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a plurality of vents with different sizes, such as taught by Bode, in the housing of Green for the purpose of increasing the debris/fluid flow through the housing, such as shown by Bode. 
In addition, Applicant has not disclosed that having the debris vents having a particular number or relative dimension solves any stated problem or is for any particular purpose.  Rather, the specification discloses that the debris vent can have any shape or dimensions (para [0048]) or number (para [0047]: “may also include one or more”).  Moreover, it appears that the actuator housing would perform equally well with having the debris vent with any number of vents or relative size/dimension.
 Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make 

    PNG
    media_image2.png
    1036
    890
    media_image2.png
    Greyscale

With regard to claim 3, Green discloses all the claimed features with the exception of disclosing a first fluid vent and a second fluid vent with dimensions of the first fluid vent and the second fluid vent being different.
Green does disclose that the fluid vent (74) can have a plurality of vents (see para [0013]).
Bode teaches that it is known in the art to modify a housing (72) to include a plurality of vents with different dimensions (see annotated Fig.), thus having a first fluid vent with dimension different from a second fluid vent.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a plurality of vents with different sizes, such as taught by Bode, in the housing of Green for the purpose of increasing the debris/fluid flow through the housing, such as shown by Bode. 
In addition, Applicant has not disclosed that having the fluid vents having a particular relative dimension solves any stated problem or is for any particular purpose.  Rather, the specification discloses that the fluid vents can have any shape or dimensions (para [0046]).  Moreover, it appears that the actuator housing would perform equally well with having the fluid vent with any number of vents or relative size/dimension.
 Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the housing of Green have first and second fluid vents with different shapes because the number and relative size of the vents do not appear to provide any unexpected results. 
With regard to claim 19, Green discloses all the claimed features with the exception of disclosing a first fluid vent with a first dimension and a second fluid vent with a second dimension, with the first dimension being larger than the second dimension.
Green does disclose that the fluid vent (74) can have a plurality of vents (see para [0013]).
Bode teaches that it is known in the art to modify a housing (72) to include a plurality of vents with different dimensions (see annotated Fig., some are larger than others), thus having a first fluid vent with a first dimension larger than a second dimension of a second fluid vent.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a plurality of vents with one being larger than another, such as taught by Bode, in the housing of Green for the purpose of increasing the debris/fluid flow through the housing, such as shown by Bode. 
In addition, Applicant has not disclosed that having the fluid vents having a particular relative dimension solves any stated problem or is for any particular purpose.  Rather, the specification discloses that the fluid vents can have any shape or dimensions (para [0046]).  Moreover, it appears that the actuator housing would perform equally well with having the fluid vent with any number of vents or relative size/dimension.
 Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the housing of Green have first and second fluid vents with a first dimension of the first . 

 Claims 4-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of U.S. Pat. Pub. No. 2002/0038707 (“Gillespie”).
With regard to claim 4, Green discloses all the claimed features with the exception of disclosing that the valve housing further includes a screen assembly, the screen assembly covering at least one of the debris vent or the fluid vent.
Gillespie teaches that it is known in the art to modify a housing (12) to include a screen assembly (16/18) that covers at least one debris or fluid vent (vent holes 54) (see Figs. 2 and 4) for the purpose of preventing flow of unwanted particles (para [0022]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a screen assembly, such as taught by Gillespie, on the assembly of Green for the purpose of preventing unwanted particles from passing, such as shown by Gillespie (para [0022]).  
With regard to claim 5, Green (as modified above by Gillespie) discloses that the screen assembly (16/18) circumferentially wraps about at least a portion of the exterior surface of the valve housing (see Figs. 2 and 4 of Gillespie).
With regard to claim 6, Green (as modified above by Gillespie) discloses that the screen assembly (16/18) extends across at least a portion of the servo valve (because Gillespie teaches screen wraps around the exterior of the housing, and the 
With regard to claim 7, Green (as modified above by Gillespie) discloses all the claimed features with the exception of disclosing that the screen assembly is attached to the housing by at least one screw.  
Applicant has not disclosed that having the screen assembly attach to the housing by at least one screw solves any stated problem or is for any particular purpose.  Rather, the specification merely states that the screen “may be via adhesive, screws, and /or the like” in para [0051]).  Moreover, it appears that the screen would perform equally well with having any type of attachment. 
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the screen assembly of Green/Gillespie attached by any suitable mechanism, such as at least one screw because the mechanism of attachment does not appear to provide any unexpected results.
With regard to claim 20, Green discloses all the claimed features with the exception of disclosing that the valve housing further includes a screen assembly, the screen assembly positioned over at least one of the debris vents or the fluid vents.
Gillespie teaches that it is known in the art to modify a housing (12) to include a screen assembly (16/18) that covers at least one debris or fluid vent (vent holes 54) (see Figs. 2 and 4) for the purpose of preventing flow of unwanted particles (para [0022]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a screen assembly, such as taught by Gillespie, on the assembly of Green for the purpose of preventing unwanted particles from passing, such as shown by Gillespie (para [0022]).  

Claims 11 and 12 (as far as they are definite) are rejected under 35 U.S.C. 103 as being unpatentable over Green.
With regard to claim 11, Green discloses all the claimed features with the exception of disclosing explicitly that the first dimension of the debris vent is approximately 0.0625 inches.
Applicant has not disclosed that having the debris vent have a dimension that is approximately 0.0625 inches solves any stated problem or is for any particular purpose.  Rather, the specification does not even disclose that the debris vent is 0.0625 inches.  Furthermore, the specification states that the dimensions of the vents can be a range of sizes as an example (see para [0046]).  Moreover, it appears that the vent would perform equally well with any suitable size. 
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first dimension of the debris vent of Green be approximately 0.0625 inches because the particular size of the vent does not appear to provide any unexpected results.
With regard to claim 12
Applicant has not disclosed that having the fluid vent have a dimension that is approximately 0.25 inches solves any stated problem or is for any particular purpose.  Furthermore, the specification states that the dimensions of the vents can be a range of sizes as an example (see para [0046]).  Moreover, it appears that the vent would perform equally well with any suitable size. 
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second dimension of the fluid vent of Green be approximately 0.25 inches because the particular size of the vent does not appear to provide any unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. No. 4,499,951 discloses an actuator with a housing having a plurality of vents (42, 30, 28) at different positions on the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753